 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8
     PHYTELLIGENCE, INC.,                                   No. C18-405 RSM
 9
                                        Plaintiff,          STIPULATED MOTION AND
10                                                          ORDER EXTENDING DISCOVERY
              v.                                            DEADLINE FOR DEPOSITIONS
11                                                          AND EXTENDING DEADLINES
12   WASHINGTON STATE UNIVERSITY,                           FOR DISCOVERY AND
                                                            DISPOSITIVE MOTIONS
13                                      Defendant.

14

15
              Plaintiff Phytelligence, Inc. (“Phytelligence”) and Defendant Washington State
16
     University (“WSU”), by and through their counsel of record, state and stipulate as follows:
17
                                                     BACKGROUND
18
              1.        The parties plan to take 16 additional depositions (13 individuals and three
19
     entities pursuant to Rule 30(b)(6)). In order to accommodate the schedules of witnesses and
20
     counsel, the parties believe that an extension of the discovery period, by 18 days, from April 1,
21
     2019, to April 19, 2019, is necessary. The extension shall apply only to depositions of the 16
22
     witnesses identified.
23
              2.        WSU has also requested an additional two days to prepare and file additional
24
     dispositive motions, from Tuesday, April 30, 2019, to Thursday, May 2, 2019. Because this
25
     extension will not affect the noting date for dispositive motions, Phytelligence is willing to
26

27
     STIPULATED MOTION EXTENDING DISCOVERY                                       Davis Wright Tremaine LLP
     AND MOTIONS DEADLINES (2:16-cv-00405-RSM) - 1                                         L AW O F FI CE S
                                                                                    Suite 3300  920 Fifth Avenue
     4835-8414-7337v.2 0067901-000133                                              Seattle, Washington 98104-1610
                                                                                (206) 622-3150  Fax: (206) 757-7700
 1   agree to such an extension, subject to its position that no such additional motion by WSU is

 2   permissible without prior leave of this Court

 3            3.        Phytelligence is currently in discussions with several third parties to whom it has

 4   directed subpoenas regarding compliance with those subpoenas, and wishes to have additional

 5   time in which to resolve those compliance issues before it must file motions to compel

 6   compliance with the subpoenas. The parties therefore wish and believe good cause exists to

 7   extend the deadline for filing motions related to discovery pertaining to compliance with

 8   subpoenas issued by Phytelligence by six days, from Friday, March 1, 2019 to Thursday,

 9   March 7, 2019. Again, this extension will not affect the noting date for motions related to

10   discovery.

11            4.        None of these requested extensions will require any change to the trial date.

12            5.        The parties reserve all rights to oppose any motions related to discovery or

13   dispositive motions on any basis.

14                                         STIPULATED MOTION

15            Based on the above background, the parties stipulate and respectfully request that the

16   Court order as follows:

17            1.        The discovery completion deadline is extended from April 1, 2019 to April 19,

18   2019, for the sole purpose of taking depositions of deponents that the parties have identified to

19   each other prior to the filing of this stipulation.

20            2.        The deadline for filing motions related to discovery is extended from Friday,

21   March 1, 2019 until Thursday, March 7, 2019. Any such motions shall be noted for

22   consideration pursuant to LCR 7(d)(3).

23            3.        The deadline for filing dispositive motions is extended from Tuesday, April 30,

24   2019, to Thursday, May 2, 2019. Any such motion shall be noted on the motion calendar no

25   later than the fourth Friday thereafter pursuant to LCR 7(d)(3).

26

27
     STIPULATED MOTION EXTENDING DISCOVERY                                       Davis Wright Tremaine LLP
     AND MOTIONS DEADLINES (2:16-cv-00405-RSM) - 2                                         L AW O F FI CE S
                                                                                    Suite 3300  920 Fifth Avenue
     4835-8414-7337v.2 0067901-000133                                              Seattle, Washington 98104-1610
                                                                                (206) 622-3150  Fax: (206) 757-7700
 1            DATED this 1st day of March, 2019.

 2    Wilson Sonsini Goodrich & Rosati                Davis Wright Tremaine LLP
      Attorneys for Plaintiff Phytelligence, Inc.     Attorneys for Defendant Washington
 3                                                    State University
 4    By: s/Barry M. Kaplan
         Barry M. Kaplan, WSBA #8661                  By: s/Stuart R. Dunwoody
 5        Chris Petroni, WSBA #46966                      Stuart R. Dunwoody, WSBA #13948
      701 Fifth Avenue, Suite 500                         Rebecca J. Francis, WSBA #41196
 6    Seattle, WA 98104                                   Rachel H. Herd, WSBA #50339
      Tel: 206-883-2500                               920 Fifth Avenue, Suite 3300
 7    Fax: 206-883-2699                               Seattle, WA 98104-1610
      Email: bkaplan@wsgr.com                         Tel: 206-622-3150
 8    Email: cpetroni@wsgr.com                        Fax: 206-757-7034
                                                      Email: stuartdunwoody@dwt.com
 9    Colleen Bal (pro hac vice)                      Email: rebeccafrancis@dwt.com
      John P. Flynn (pro hac vice)                    Email: rachelherd@dwt.com
10    Max T. Selfridge (pro hac vice)
      One Market Street
11    Spear Tower, Suite 3300
      San Francisco, CA 94105
12    Tel: 415-947-2000
      Fax: 415-947-2099
13    Email: cbal@wsgr.com
      Email: jflynn@wsgr.com
14    Email: mselfridge@wsgr.com
15    Sara L. Tolbert (pro hac vice)
      650 Page Mill Road
16    Palo Alto, CA 94304
      Tel: 650-493-9300
17    Fax: 650-493-6811
      Email: stolbert@wsgr.com
18

19
              PURSUANT TO STIPULATION, IT IS SO ORDERED this 8th day of March 2019.
20

21

22
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
     STIPULATED MOTION EXTENDING DISCOVERY                                Davis Wright Tremaine LLP
     AND MOTIONS DEADLINES (2:16-cv-00405-RSM) - 3                                  L AW O F FI CE S
                                                                             Suite 3300  920 Fifth Avenue
     4835-8414-7337v.2 0067901-000133                                       Seattle, Washington 98104-1610
                                                                         (206) 622-3150  Fax: (206) 757-7700
